Citation Nr: 1001235	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-07 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder (PTSD), with anxiety disorder, 
prior to March 29, 2008.

3.  Entitlement to a rating higher than 70 percent for PTSD, 
with anxiety disorder, from March 29, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an April 2008 rating decision, the RO granted an increased 
rating of 70 percent for PTSD with anxiety, effective March 
2008.  Despite the grant of this increased evaluation, the 
Veteran has not been awarded the highest possible evaluation.  
As a result, he is presumed to be seeking the maximum 
possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the 70 percent 
rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran does not have disabling hearing loss of the 
right ear within the meaning of 38 C.F.R. § 3.385.  

2.  Left ear hearing loss is causally or etiologically 
related to noise exposure during service.

3.  Prior to March 29, 2008, the Veteran experienced severe 
social impairment, with deficiencies in most areas, such as 
family relations, judgment, thinking, or mood, due to 
depression and suicidal ideation, affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships, and panic attacks.

4.  From March 29, 2008, the Veteran experienced occupational 
and social impairment, due to such symptoms as persistent 
danger of hurting self or others, intermittent inability to 
perform maintenance of minimal personal hygiene, memory loss, 
and impaired impulse control, including unprovoked 
irritability with periods of violence. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss (but not right ear hearing loss) 
was due to or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Prior to March 29, 2008, the criteria for a rating of 70 
percent, but no higher, for the Veteran's PTSD with anxiety, 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.130, Diagnostic Code 9413 (2009).

3.  From March 29, 2008, the criteria for a 100 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2008 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  In any event, in his statements the 
Veteran demonstrated his actual knowledge of the elements 
necessary to substantiate his claims.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  The claim was 
subsequently adjudicated in an August 2008 Supplemental 
Statement of the Case (SSOC).

There is no indication that the Veteran has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in September 2007, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained service 
treatment records and VA outpatient records, as well as VA 
examinations.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
	
II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Under C.F.R. § 3.385, medical evidence of current hearing 
loss requires a showing that the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty, which included working 
on trucks and being exposed to mortars and aircraft.  He also 
asserts that noise exposure has already been conceded because 
his previously granted service connection for tinnitus was 
due to noise exposure.

The Veteran's DD 214 reflects that during the Veteran's 
period of active service his military specialty was special 
vehicle repairman.  Records also reflect that the Veteran 
exposed to hazardous noise and required annual hearing tests 
during active duty.  As such, exposure to noise is conceded.

At the Veteran's separation examination in July 1973, a 
hearing test was conducted.  
Normal hearing ranges from 0 to 20 dB in all frequencies, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the 
separation test in July 1973 revealed normal hearing, 
pursuant to Hensley; however, it did reveal increased 
auditory levels than those recorded on the entrance 
examination in February 1971.  Additionally, as stated 
previously, personnel records indicate the Veteran was 
exposed to hazardous noise throughout service.

Post-service VA outpatient treatment records reveal a 
consultation in February 2008 for hearing loss.  The Veteran 
reported that his hearing has gradually decreased 
bilaterally, but has become even worse in his left ear the 
past five years.  He reported his military noise exposure 
included small weapons and airplane engines.  The VA 
outpatient audiological evaluation in February 2008 indicates 
mild to moderately severe high frequency hearing loss of the 
left ear, and normal hearing in the right ear.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 80 percent in the left ear.  The 
doctor stated the Veteran was a candidate for amplification 
of the left ear.  Furthermore, the doctor stated that based 
on the Veteran's report of military noise exposure and the 
configuration of the hearing loss, the hearing loss is at 
least as likely as not caused by or a result of military 
noise exposure.

The Veteran was afforded a VA examination in July 2008.  On 
the authorized audiological evaluation in July 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
20
LEFT
20
10
35
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 88 percent in the left ear.  
The diagnostic tests revealed hearing sensitivity within 
normal limits in the right ear, and within normal limits for 
the left ear through 1500 Hz sloping to a moderately severe 
sensorineural hearing loss in the left ear.  The examiner 
stated that the Veteran's hearing loss is less likely as not 
caused by or a result of military noise exposure because the 
Veteran's discharge hearing test indicated the Veteran left 
the military with normal hearing.

Testing results for the Veteran's right ear do not meet the 
requirements for hearing loss, as stated in 38 C.F.R. 
§ 3.385.  However, the results from all examinations 
subsequent to 1973 show left ear hearing loss as it is 
defined by VA regulation, and therefore, the current 
disability requirement for service connection is satisfied 
for the left ear.  However, the question remains whether a 
medical nexus exists between the current hearing loss and the 
Veteran's claimed in-service noise exposure.

Service connection for left ear hearing loss is warranted on 
a direct basis because the evidence is in relative equipoise.  
The Veteran's separation examination reveals an increase in 
hearing thresholds and it was documented that the Veteran was 
exposed to hazardous noise during service.  Additionally, a 
VA outpatient audiological examination in February 2008 
revealed left ear mild to moderately severe high frequency 
hearing loss.  Although the July 2008 examiner opined that 
there was not a medical nexus between the Veteran's active 
duty and his hearing loss, the VA audiologist in February 
2008 opined that it is at least as likely as not that the 
Veteran's hearing loss was caused by his in-service noise 
exposure, based on the Veteran's accounts of exposure and the 
type of hearing loss.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the 
doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 

In sum, the Board finds the service treatment records, 
personnel records and the VA outpatient audiological 
examination and opinion from February 2008 at least as 
persuasive and probative as the VA opinion from July 2008.  
For the foregoing reasons, the Board finds that the Veteran's 
left ear hearing loss was caused as a result of noise 
exposure during service.  To this extent only, the claim is 
granted.

III.  Entitlement to a Rating Higher Than 50 Percent for 
PTSD, Prior to March 29, 2008

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

Service connection was originally established for an anxiety 
disorder by a May 2004 rating decision, at which time a 
rating of 30 percent was granted, effective June 2003.  In 
August 2005, the Veteran's anxiety disorder was increased to 
50 percent disabling, effective April 2005.  The Veteran 
later sought an increase in his rating in May 2006.  The 
Veteran's disability was then classified as PTSD, with 
anxiety disorder, in an April 2008 rating decision, at which 
time a 70 percent rating was assigned, effective March 2008.  
The Veteran is seeking an increased rating.  

For the period prior to March 29, 2008, the Veteran was rated 
as 50 percent disabled under 38 C.F.R. § 4.130, Diagnostic 
Code 9413.  The Veteran is seeking an increased rating.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130, Diagnostic Code 9413 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV).  Id.  

A rating of 70 percent is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and inability to establish and 
maintain effective relationships.

The Veteran is diagnosed and is being treated for PTSD at a 
VA hospital.  VA outpatient records demonstrate that the 
Veteran was seen for complaints of a short temper, easy 
irritability, homicidal thoughts, increased hypervigilance, 
exaggerated startle response, crying spells, disturbed sleep, 
depression, and suicidal ideation in April 2005.  He was 
given a diagnosis of anxiety disorder, provisional PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
50.  A GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM-IV).  A rating 
of 50 indicates serious symptoms, or serious impairment in 
social and occupational areas.  

In April 2006, the Veteran was taken to the psychiatric unit 
in the emergency room.  VA records indicate the Veteran was 
admitted to the inpatient psychiatric unit in April 2006, for 
approximately a week.  He was diagnosed with PTSD, major 
depressive disorder, and generalized anxiety disorder.  He 
was given a GAF score of 45.  In May 2006, the Veteran was 
seen again, where he complained of depression and nightmares 
about Vietnam.  

The Veteran was afforded a VA examination in July 2006.  He 
reported that he had frustration and anger, and that he had 
more problems at work with his anxiety.  The Veteran reported 
avoidant behaviors and emotional numbing suggestive of PTSD.  
The Veteran also had hyperarousability, increased 
irritability, angry outbursts, exaggerated startle response, 
poor concentration, and hypervigilance.  The Veteran reported 
chronic suicidal ideation and panic attacks.  The Veteran 
stated he is also afraid of losing control of his temper and 
that his loss of impulse control may result in him assaulting 
someone.  He reported that his temper is provoked by minimal 
stimulation.  The examiner stated that the Veteran had severe 
impairment in both social and occupational areas.  A GAF of 
50 was assigned.  The examiner stated that the Veteran's 
anxiety disorder had become progressively worse since his 
last examination.

The Board finds that the evidence submitted supports a rating 
of 70 percent for PTSD, prior to March 29, 2008  The Veteran 
experienced severe social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking, and mood, due to symptoms of depression and 
suicidal ideation.  He had difficulty sleeping and was 
irritable.  Also, the Veteran had impaired impulse control, 
such as unprovoked irritability and inability to establish 
and maintain effective relationships.  As such, the evidence 
more closely approximates the criteria required for a 70 
percent rating.  

A rating in excess of 70 percent is not warranted during this 
time because although the Veteran experienced severe 
symptoms, he did not have total social impairment, and he 
continued to maintain employment.  He also did not exhibit 
symptoms like disorientation to time or place, or memory loss 
for names of close relationships, own occupation or own name.

Based on the Veteran's inability to maintain effective 
relationships, social impairment, difficulty in adapting to 
stressful circumstances, impaired impulse control, 
irritability, panic attacks, and suicidal ideation, the Board 
finds that the Veteran's PTSD most nearly approximates a 70 
percent rating prior to March 29, 2008.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected mental disability is inadequate.  A comparison of 
the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for a mental disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating of 70 percent.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As such, based on all evidence of record, the Board finds 
that a 70 percent rating adequately reflects the severity of 
the Veteran's anxiety disorder, prior to March 29, 2008.



	(CONTINUED ON NEXT PAGE)



IV.  Entitlement to a Rating Higher Than 70 Percent for PTSD, 
From March 29, 2008

The Veteran's mental disability diagnosis was changed and 
classified as PTSD, with anxiety disorder, in an April 2008 
rating decision, at which time a 70 percent rating was 
assigned, effective March 2008.  The Veteran is seeking an 
increased rating.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran was afforded a VA examination in March 2008.  The 
Veteran reported that he is on medication for his PTSD and 
anxiety, but that he receives only partial responses to 
treatment and that his PTSD symptoms have worsened.  The 
Veteran stated that he has had a history of violence and 
assaultiveness including property destruction with easily 
provoked rages.  He is afraid he will be forced into early 
retirement because of his angry confrontations with 
supervisors.  He is also afraid of losing his temper and 
killing someone at work due to violent impulses.  The 
examiner stated the Veteran is severely impaired in both 
social and occupational domains and has managed to continue 
working with the benefit of tenure, but in a less protected 
setting, he would have been fired on several occasions.  The 
Veteran reported thinking about suicide at least once a week 
since 2006.  The examiner indicated that the Veteran had 
disheveled clothes, was unshaven, and he endorsed inattention 
to hygiene with depressed moods.  The Veteran admitted to 
homicidal thoughts and suicidal thoughts with episodes of 
violence and poor impulse control.  His recent memory was 
mildly impaired.  A GAF score of 45 was assigned due to 
chronic passive suicidal ideation and endorsement that he 
believes he cannot control violent impulses with future 
provocations at work.  

The examiner stated that the Veteran has missed 3 months out 
of the previous 12 due to PTSD symptoms and that he is less 
able to function at work because of poor concentration and 
insomnia.  The Veteran's appearance was disheveled in 
comparison to the previous examination.  Additionally, the 
Veteran has become more isolated and emotionally detached 
than previously and has not engaged in leisure pursuits 
because of chronic suicidal ideations and panic attacks.

Based on the Veteran's increasing inability to maintain 
effective relationships, occupational and social impairment, 
impaired impulse control, unprovoked irritability with period 
of violence, persistent danger of hurting self or others, and 
intermittent inability to perform maintenance of minimal 
personal hygiene, the Board finds that the Veteran's PTSD 
most nearly approximates a 100 percent rating, from March 29, 
2008.


ORDER

Service connection for left ear hearing loss is warranted.  
To this extent only, the appeal is granted.

Entitlement to a 70 percent, but no higher, rating for PTSD 
with anxiety is granted, prior to March 29, 2008, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Entitlement to a 100 percent initial rating for PTSD is 
granted, from March 29, 2008, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


